Citation Nr: 0305364	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  96-41 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1984.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The veteran 
testified before the undersigned Member of the Board at a 
hearing at the RO in March 2001.  The Board remanded the case 
to the RO in October 2001 for additional development, and it 
has now been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and to the extent possible all 
relevant evidence has been obtained.  

2.  The evidence does not demonstrate that the veteran has a 
current back disability related to service.  


CONCLUSION OF LAW

A current back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has back disability that is 
related to service.  He points out that he received treatment 
for low back pain in service on numerous occasions, that he 
received a permanent medical profile and was ultimately 
discharged from service as medically unfit due to chronic 
mechanical low back pain.  He asserts that his back pain and 
stiffness have increased since his discharge and argues that 
he has disability for which service connection should be 
granted.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then set forth the factual background and move 
on to an analysis of the issue.  Although all of the evidence 
in the claims file may not be specifically cited in the 
Board's decision, the Board has reviewed and considered all 
of the evidence in the claims file in reaching its 
conclusions.  

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in July 1996 and supplemental statements of the case in 
April 1998, October 1998, May 2000 and July 2002.  In those 
documents, the RO informed the veteran of the requirements 
for service connection of a claimed disability on a direct 
and presumptive basis.  In a letter dated in February 2002, 
the RO told the veteran about the VCAA, the information and 
evidence necessary to support his claim and procedures for 
him to use to obtain VA assistance in providing evidence.  
The RO requested that the veteran identify and provide 
relevant employment records and the names and addresses of 
health care providers who had treated him for his back after 
service and notified him that VA would attempt to obtain 
those records or that he could do so.  The RO also notified 
the veteran that it was ultimately his responsibility to make 
sure VA received the records.  In the July 2002 supplemental 
statement of the case, the RO outlined the provisions of the 
VCAA in detail.  The Board is satisfied that the veteran has 
been advised what evidence he should submit and what evidence 
VA would obtain on his behalf, in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The veteran has undergone multiple VA examinations and has 
provided clinical records and letters from private health 
care providers and statements from a former employer and his 
current employer.  In addition, the RO obtained the veteran's 
service medical records.  The veteran has reported on 
multiple occasions that he has attempted to obtain medical 
records concerning treatment he received for his back between 
his discharge from service in 1984 and the late 1980s, but 
states that those records are not available.  This is also 
the case with respect to employment records from the Coca 
Cola Company where the veteran was employed shortly after 
service.  The veteran has identified no other medical 
evidence that may be relevant to his service connection 
claim.  In addition, the veteran provided testimony at the 
March 2001 hearing, and the veteran and his representative 
have provided written argument in conjunction with his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that all available relevant 
data has been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted on a presumptive 
basis for certain chronic diseases, including arthritis, if 
such disease is shown to have been manifest to a compensable 
degree within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Background

Service medical records show that starting in 1977, until 
service discharge in 1984, the veteran was treated for back 
pain intermittently.  X-rays of the lumbosacral spine during 
service in October 1979 showed spina bifida occulta at the 
first sacral segment, and an orthopedic surgeon who prepared 
a consultation report in November 1979 noted this.  The 
orthopedic surgeon noted that the veteran had been seen for 
recurrent episodes of acute low back pain.  After examination 
and review of the veteran's history, the physician stated 
that he believed the veteran probably had a recurrent 
lumbosacral strain related to possibly some laxity in the 
apophyseal joints in the low back.  The veteran received 
epidural anesthesia in 1982 in conjunction with a 
hemmoroidectomy and thereafter complained of low back pain 
and leg pain.  He underwent extensive evaluation in 1983, and 
in August 1983 was placed on a permanent profile with the 
physical defect described as chronic lumbosacral strain.  A 
bone scan and X-rays of the lumbosacral spine and sacroiliac 
joints were normal except for the previously identified spina 
bifida occulta.  Electromyography (EMG) and nerve conduction 
studies (NCS) were also normal.  

An annual Enlisted Evaluation Report for the period September 
1982 through August 1983 stated that in spite of a back 
injury "recended" while on duty, the veteran performed his 
duties and met his missions.  

At a medical board examination in October 1983, the veteran 
reported pain in his low back and right leg when standing or 
walking more than a short distance and stated that he could 
not do repetitive bending, twisting or lifting.  On 
examination there was tenderness in the right sacroiliac 
area, and the examiner stated range of motion of the 
lumbosacral spine was with pain.  The report of medical board 
proceedings dated in November 1983 shows that the board found 
the veteran unfit for further military service and stated 
that his condition was mechanical low back pain.  The report 
of physical evaluation board proceedings dated in November 
1983 shows that the disability was described as lumbosacral 
strain manifested by low back pain.  The physical evaluation 
board found it was the proximate result of performing duty 
and recommended the veteran be separated from service.  In 
January 1984, the veteran was discharged from service due to 
physical disability.  

At a VA examination in March 1984, the veteran gave a history 
of back and lower right leg pain when sleeping on the ground 
or hard surfaces.  The examiner remarked that the veteran 
stated he had back symptoms only when he lay on a hard 
surface or sat in a certain way.  The veteran said he had 
occasional radicular pain to the right leg.  During 
examination, the veteran claimed point tenderness at the 
right edge of the sacrum.  After examination and review of X-
rays, the diagnosis was history of lumbar strain with spina 
bifida occulta of S1.  Post-service private medical records 
show the veteran was seen for various low back complaints in 
the late 1980s and early 1990s.  At a VA examination in 
October 1994, the physician noted that the veteran reported 
that he had lost two weeks from work in the past year for 
back problems and a sinus infection.  The physician reported 
that lumbar spine X-rays revealed mild degenerative joint 
disease.  

Clinical records from a private physician show that the 
veteran complained of increasing back pain in October 1994 
and was noted to have significant parasacral and lumbar spine 
muscle spasm.  His history then included a right leg injury 
in 1991, when he was hit by an industrial tractor, and a 
right knee arthroscopy in 1992.  The assessment at that time 
was low back pain secondary to degenerative disc disease 
aggravated by right leg injury.  A CT scan was ordered, and 
he was referred to an orthopedist.  

In the report of a November 1994 CT scan of the lumbosacral 
spine Eric Spickler, M.D, stated that at the L4-5 level there 
was a focal right paramedian disc herniation superimposed on 
a diffuse disc bulge.  He also stated that at the L5-S1 
level, there was a right paramedian and right lateral disc 
bulge, which might be impressing the right S1 nerve root 
within the thecal sac.  He also stated that incidental note 
was made of the failure of fusion of the posterior aspect of 
the right lamina of S1 to form the spinous process.  An 
orthopedist, Fred Nelson, M.D., who examined the veteran in 
December 1994, noted that straight leg raising created back 
discomfort.  Dr. Nelson stated that he went over the CT scan 
with the veteran.  Dr. Nelson noted that it revealed a right 
side prominence of the disc with probable nerve impingement 
on the S1 nerve root.  He recommended physical therapy.  In 
March 1995, Dr, Nelson observed that the veteran walked and 
moved like a man with an unstable lumbar disc.  He said this 
did not mean surgery was warranted.  Repeat neurological 
examination was normal.  He recommended use of a lumbosaral 
corset and return in three weeks.  In late March 1995, the 
veteran reported he had re-injured his back when he was 
trying to lift something heavy.  He said that he stayed in 
bed for several days, and it gradually got better.  On 
examination, straight leg raising was negative.  There was 
tenderness at the gluteal muscle attachment, and he had 
central tenderness at L5.  

When the veteran was seen by another orthopedist, Louis 
Shifrin, M.D., in October 1995, he was noted to have a long 
history of low back pain.  Dr. Shifrin noted that the 
November 1994 CT scan suggested right focal paramedian disc 
herniation superimposed upon a disc bulge.  He said that 
X-rays reportedly did not describe any other significant 
finding.  On examination, the veteran complained of 
discomfort in the right low back with range of motion 
testing.  Straight leg raising was negative.  Dr. Shifrin 
said the veteran's symptoms were chronic and were not 
associated with any significant limitation of motion or any 
obvious neurologic deficit.  He did not report a diagnosis.  
Dr. Shifrin said the veteran did not feel that his situation 
was bad enough for surgical intervention, and Dr. Shifrin 
noted that at this point he had nothing else to offer him, 
physical therapy and instruction in back care having been 
explored.  

In July 1996, apparently on referral from L.F. Fanego, M.D, 
D. Bradford Barker, M.D., reported that he had examined the 
veteran.  Dr. Barker noted the veteran's history of having 
been discharged from service in 1984 due to chronic low back 
pain, having begun to experience low back pain in the late 
1970s.  Dr. Barker said that according the veteran a work up 
by the army revealed degenerative arthritis.  Dr. Barker 
noted that as a result of CT scan, the veteran had been found 
to have two herniated lumbar discs.  Dr. Barker also noted 
the veteran's history of a right leg and knee injury in 1991 
and two subsequent knee surgeries.  The veteran reported to 
Dr. Barker that his low back pain would come and go and that 
when he had to bend over he felt his back was stuck and he 
had difficulty straightening back up.  He also said that pain 
would radiate from his low back to his right hip.  He said 
that about a month earlier he had great difficulty getting 
out of bed, was taken to Dr. Fanego and was then referred to 
Dr. Barker.  

On examination, the veteran had difficulty arising from his 
chair because of right knee pain and low back pain.  The 
veteran was able to heel and toe walk with some difficulty, 
and felt pain in the right sacroiliac joint.  There was full 
range of motion with difficulty straightening up from forward 
flexion.  Straight leg raising was negative, bilaterally, 
when the veteran was seated and was positive, bilaterally, at 
60 degrees while supine, with complaints of low back pain, 
particularly on the right.  Palpation of the lower back soft 
tissue revealed moderate myofascial tightness from T6 to L2.  
The impression was herniated lumbar disc disease and severe 
myofacial strain injury to the mid and lower back.  Physical 
therapy was prescribed.  In September 1996 and February 1997 
progress notes and in letters to Dr. Fanego, Dr. Barker's 
partner, Joseph E. Weiss, M.D., noted improvement in the 
veteran's back symptoms.  It was noted that the veteran had 
undergone right knee surgery between the September and 
February visits.  

In July 1997, Dr. Weiss stated that the veteran had returned 
and reported that his back remained stiff.  Dr. Wiess said 
that recent EMG and Doppler studies done at Henry Ford 
Wyandotte hospital were reportedly within normal limits.  He 
noted that the veteran had informed him that he was scheduled 
for outpatient surgery on both knees due to a work-related 
injury.  On examination there was tenderness the paraspinal 
region and there was limitation of motion of the low spine.  
Dr. Weiss said it was his overall impression that the veteran 
continued to experience back pain with recent deterioration 
as a result of his knee problems.  

At a VA orthopedic examination in June 1998, the veteran 
reported some low back pain with occasional flare-ups, which 
required rest and medication.  History included in the 
examination report was that in 1977 the veteran's low back 
started to become painful while he worked as a military 
policeman in Germany.  The morning after wrestling with some 
unruly suspect, the veteran was hunched over with acute pain 
and spasm and was taken to the dispensary, where he was given 
muscle relaxants and bed rest was advised.  The pain eased, 
and he went back to active duty.  After that, there would be 
twinges of pain in and around the low back once in a while.  
During the June 1998 examination, the veteran complained of 
back pain on the right side.  Motion of the low back was 
limited by pain.  The examiner noted that X-rays of the 
lumbosacral spine showed spina bifida occulta at the S1 level 
and a transitional vertebra at the lumbosacral level.  The 
diagnosis was chronic low-back pain, spina bifida occulta at 
S1 with a transitional vertebra, no evidence of a herniated 
disc or nerve root irritation.  The physician stated it was 
his opinion that the present low back disorder was a 
developmental condition not related to previous back problem 
suffered in 1977 while in service.  

In a July 1998 letter, Glenn J. Minster, M.D., an 
orthopedist, noted that the veteran had a history of low back 
pain since 1977 and that the veteran first related the pain 
to an episode in service when he was military policeman and 
was subduing a disorderly subject.  The veteran said that he 
had had intermittent problems throughout the years and that 
most activities exacerbated his back pain.  On examination, 
the lower lumbar spine was tender to palpation.  The veteran 
had limited flexion and extension of his lumbar spine, and 
the motion exacerbated his pain.  Dr. Minster said that 
X-rays taken in July 1998 demonstrated degenerative changes 
in the lumbar spine at the L3-4 and L4-5 levels consistent 
with disc space narrowing and osteophyte formation.  The 
impression was degenerative lumbar disc disease.  Dr. Minster 
recommended exercises and a lumbar corset.  

VA outpatient records show that the veteran was seen in 
January 2000 and reported that his low back pain had worsened 
over the past year.  He reported a long history of low back 
pain and said he had been told in the past he had spina 
bifida and was told in the 1980s that he had "degenerative 
arthritis."  He reported no recent trauma.  He said the pain 
was usually dull but was sometimes "stinging."  On 
examination, there was tenderness over the L5 spinous process 
and muscle spasm in the lumbar and lower thoracic spine.  
There was full forward flexion and pain with right more than 
with left flexion.  Straight leg raising was negative.  The 
assessment was back pain with no signs of nerve involvement.  
The physician said that knee problems made lifting with the 
legs difficult and might be contributing.  She referred the 
veteran for back school.  

In January 2000, VA X-rays of the lumbar spine showed mild 
degenerative disc disease at L4-L5 and L5-S1, which the 
radiologist said appeared chronic.  Milder degenerative 
changes were also present at L3-L4, with a laterally 
projecting osteophyte.  There was spina bifida occulta at the 
S1 level, which the radiologist said was a normal variant of 
no significance.  

In an unsigned letter to Dr. Fanego from Downriver 
Rehabilitation Associates and dated in May 2000, it was 
stated that the veteran continued to complain of pain across 
the low back, radiating into the right buttock and down the 
side and to the hip.  It was noted that the veteran had had 
similar complaints on his last visit in late July 1998 and 
had done well with the previous interventions, which were 
sacroiliac and costovertebral and lower facet blocks.  On 
examination, seated and supine straight leg raising was 
negative, bilaterally.  It was noted that the right 
intertrochanteric band, hamstring and heel cords were tighter 
on the right side than on the left.  Pelvic loading and 
distracting maneuvers were positive bilaterally for 
lumbosacral junction pain, worse on the right.  There was 
increased right hip pain with internal rotation at the right 
hip.  There was significant pain and tenderness at the 
bilateral posterior superior iliac spine and superior and 
mid-aspects of the sacroiliac joints, especially on the right 
L5 facet and lumbar ligament attachments.  There was mild to 
moderate right greater trochanter bursitis with tender right 
sciatic notch.  The impression was mechanical low back pain 
syndrome with right worse than left lumbosacral 
sprain/strain, primarily centered at the L5 facet and lumbar 
ligament attachments.  The impression included bilateral 
sacroiliitis, right hip bursitis and an underlying right 
sciatic irritation due to piriformis entrapment.  Nerve 
blocks were administered.  

Clinical records from Downriver Rehabilitation Associates, 
dated in August and October 2000 and signed by Gregory C. 
Guyon, M.D., show that the veteran was seen at a follow-up 
visits and said he had had 70 percent decrease in his low 
back pain for about 3 weeks after the last set of injections 
in May 2000.  Examination findings and diagnosis were 
essentially the same as reported in May 2000, including 
mechanical low back pain syndrome.  Medications were 
prescribed, exercises were demonstrated and physical therapy 
was recommended.  

VA outpatient records dated from March to October 2000 show 
the veteran was encouraged to continue with back and knee 
exercises.  In November 2000, the veteran reported having 
twisted his back and complained of increased pain and 
increased difficulty walking.  The assessment after 
examination was history of degenerative joint disease of the 
spine with low back strain.  The veteran was referred to back 
school.  

At the March 2001 hearing, the veteran testified about having 
had his first back problems in service in 1977 when he was a 
military policeman and wrenched his back while getting a 
soldier into a patrol car.  He testified that he had back 
problems during the rest of service and was discharged from 
service because of his back.  He testified that he had had 
progressive back problems since service and that he knew of 
no other incident that would have caused his back problems.  

In an April 2001 letter, Mary Ann Guyon, M.D., of Downriver 
Rehabilitation Associates stated that the veteran presented 
in March 2001 for electrodiagnostic studies for evaluation of 
back and leg pain, with radiation from buttocks to outer legs 
to outer ankles, worse on the right than on the left.  In the 
letter, Dr. M. Guyon stated that the veteran gave a history 
of an event in service in 1977 when he was a military 
policeman and hurt his back during a struggle with an 
offender.  He reported that he had sudden acute back pain and 
was unable to straighten up.  He said that between 1967 and 
1977 he had passed several class III flight physicals and 
never had back or leg pain but that between 1977 and 1983 he 
was treated several times for acute back and leg pain.  He 
said that this led to his premature discharge from service in 
January 1984.  The veteran reported that following service he 
worked as a delivery-truck driver and a semi-trailer driver, 
but had to resign from these jobs because of back problems.  
He reported that he was presently employed by the U.S. Postal 
Service as a disabled veteran with chronic back problems but 
that persistent back and leg pain were beginning to interfere 
with that employment.  

Dr. M. Guyon stated that physical examination showed a right 
leg limp and decreased sensation down the right L5 dermatome 
and electrodiagnostic studies confirmed L5-S1 radiculopathy.  
She said that chronic changes of complex motor units were 
noted in the electrodiagnostic studies, which suggested that 
the veteran's back problem had been fairly long standing.  
She said that the incidental finding of congenital spina 
bifida occulta involving the first sacral segment had no 
bearing on the veteran's present problem.  She said that 
based on all of the above, it appeared that the acute back 
injury to the veteran's back in service in 1977 was the 
probable cause of his present problems.  

A VA outpatient record shows that in November 2001 the 
veteran was noted to have chronic low back pain and presented 
with complaints of recurrent injury involving his right hip 
after lifting two small television sets.  He denied any 
significant pain, numbness or radiation.  After examination, 
the assessment was back strain.  At a January 2002 primary 
care clinic visit, the veteran said his back pain had been 
getting worse and that he had morning stiffness and 
difficulty getting out of bed.  He also noted worsening after 
sitting or driving for a long period.  He complained of 
stiffness in the mid-thoracic and to a lesser extent in the 
lumbosacral spine.  He also complained of "pinching" to the 
side of the lumbosacral spine that tended to be worse during 
the day or during activity.  He said he sometimes had pain 
going into the right calf.  On examination, the spine was 
tender to palpation at the midline around T8-T9; there was no 
paraspinous tenderness.  Back range of motion was good with 
discomfort on flexion and extension.  The assessment was back 
pain, and the physician ordered and MRI.  

In the report of a February 2002 VA MRI of the lumbar spine 
the radiologist's impression was degenerative changes of the 
L4-L5 and L5-S1 intervertebral discs and right para-midline 
posterior bulging of the L4-L5 and L5-S1 intervertebral discs 
without focal disc herniation or significant associated 
central spinal stenosis or neural foraminal encroachment.  

In a letter received in March 2002, a truck owner stated that 
he had employed the veteran as a semi-driver from July 1984 
to September 1984.  The owner stated that he had been aware 
that the veteran had been discharged from the military due to 
back problems, but did not feel this would be a problem, as 
the job did not require that the veteran unload the trailer.  
The owner stated that the veteran did, however, leave in 
September 1984 stating that the rough ride of the semi and 
climbing in and out of the cab were causing more back 
discomfort than he had expected.  

At a VA orthopedic examination in April 2002, the veteran 
complained of occasional sharp pain in the low back in the 
sacroiliac region on the right side and said there sometimes 
was pain on the left side.  He said he got pain in the right 
buttock and on the day of the examination reported numbness 
of the right calf to his ankle and little toe.  The veteran 
reported that he had no back symptoms before service.  He 
said that in 1977, when he was a military policeman, he had 
to bend over while putting an offender into a car and during 
that process developed stiffness and pain in his low back and 
could not straighten up.  He said that the next morning his 
back was sore and he had to stay in bed.  He said he took 
medication and returned to duty after a week.  He reported 
that he continued to have back problems in service and was 
discharged in 1984.  He said that he had continuing back 
problems after service and his back pain was now worse.  He 
reported that he had fallen on ice in 1997 and re-injured his 
back and that occasionally there was a flare-up of pain 
without any cause.  

On examination, the veteran gave the impression that he was 
in pain.  The physician reported that the veteran groaned and 
moaned and kept supporting his lumbar area with both hands.  
On range of motion tests, the veteran complained of pain in 
his low back during extension from 0 to 25 degrees, but with 
increasing pain he could extend to 35 degrees.  During 
forward flexion he complained of pain starting at 0 degrees, 
continuing to 55 degrees.  He could continue to bend forward 
to 75 degrees with increasing pain.  Right and left lateral 
flexion was painful form 0 to 25 degrees, and he rotated from 
0 to 20 degrees on both sides with complaints of pain.  

The VA physician stated that diagnostic studies included 
X-rays of the lumbosacral spine, and they were essentially 
normal.  He noted evidence of spina bifida occulta at the S1 
level.  He also said that an EMG study of the lower limbs had 
been obtained and that it was reported that EMG and nerve 
conduction studies of the bilateral lower extremities and 
lumbosacral paraspinal muscles were normal.  He said there 
was no electrodiagnostic evidence of lumbosacral 
radiculopathy, plexopathy or neuropathy.  

The diagnosis reported by the physician at the April 2002 VA 
orthopedic examination was:  "History of onset of low back 
pain from one episode of incident in 1977, while in the 
Military.  Continued complaints of periodic low back pain.  
Currently, there is manifested limitation of motion with 
complaint of pain in his lower back.  X-ray of the lumbar 
spine is essentially normal with evidence of spina bifida 
occulta at S1 level and reported normal EMG test of both 
lower limbs."  The physician said that he had reviewed the 
claims folder including the medical board proceedings and 
physical evaluation board report and post-service medical 
evidence including the April 2001 letter from Mary Ann Guyon, 
M.D.  The VA physician said that after reviewing all this 
information and based on the results of the current 
examination, it was his opinion that there was no diagnostic 
condition that could be attributed to the veteran's low back 
symptoms at this time.  He said the finding of spina bifida 
occulta at the S1 level was developmental and nonsymptomatic.  
He further said it was his opinion that it was not likely 
that his current low back complaints were etiologically 
related to the event in service that had been described to 
him.  

The veteran also underwent a VA neurology examination in 
April 2002.  The physician stated that he reviewed the 
veteran's claims file and that the veteran reported that his 
back symptoms began in service while arresting a soldier in 
performing his duty as a military policeman.  The veteran 
reported that his low back pain had continued since then.  
The veteran reported that at present, his low back pain was 
constant and radiated intermittently into his hips, more so 
on the left.  He complained of numbness of the toes of both 
feet.  After examination, the physician concluded that the 
veteran had history of low back pain with no neurologic 
findings pertinent to this entity.  The physician stated that 
in view of the veteran's complaints he was requesting an EMG 
of both lower extremities and a copy of the earlier VA MRI of 
the lumbar spine.  In an addendum dated in July 2002, the 
physician stated that the EMG was normal and that the MRI of 
the lumbar spine revealed no herniated discs.  He said 
neurologic examination was normal and that the veteran thus 
had no neurologic disability.  

Analysis

As noted above, in order for service connection to be 
granted, there must be demonstrated a current disability; in-
service disease or injury; and a nexus between the two.  

Review of the record shows that the veteran's service medical 
records establish that he was treated for back complaints 
from 1977 until discharge in January 1984 and that the 
November 1983 medical board stated that his condition was 
mechanical low back pain while the subsequent physical 
evaluation board proceedings described his condition as 
lumbosacral strain manifested by low back pain.  The record 
does therefore establish the requirement of a disease or 
injury in service.  

With regard to current disability, the post-service medical 
evidence shows no diagnosis of a back disability other than 
by history until 1994 when lumbar spine X-rays reportedly 
showed mild degenerative joint disease and a CT scan 
reportedly showed disc herniation and disc bulging in the 
lumbosacral spine.  During the mid and late 1990s private 
physicians associated the veteran's complaints of back pain 
with the assessment of degenerative lumbar disc disease.  The 
exceptions to this were a VA examiner, who at a June 1998 VA 
examination associated chronic low back pain with spina 
bifida occulta; Dr. Gregory Guyon, who administered nerve 
blocks in 1998 and 2000 and reported the impression of 
mechanical low back pain syndrome, and Dr. Mary Ann Guyon, 
who in an April 2001 letter stated that electrodiagnostic 
studies confirmed L5-S1 radiculopathy, which she associated 
with the veteran's reported back injury in service in 1977.  

In view of the conflicting medical opinions concerning the 
veteran's claim, the Board remanded the matter to the RO in 
October 2001 for VA orthopedic and neurology examinations and 
opinions concerning the etiology of any current back 
disability.  Based on the results of those examinations, 
which were conducted in April 2002, the Board finds that the 
veteran does not have current back disability for which 
service connection may be granted.  In this regard, the 
orthopedist noted that current X-rays of the lumbar spine 
were essentially normal with evidence of spina bifida occulta 
at S1.  The physician confirmed that the finding of spina 
bifida occulta at the S1 level was developmental, and the 
Board observes that under the provisions of 38 C.F.R. 
§ 3.303(c), service connection may not be granted for 
developmental defects.  Further, he noted that current EMG 
studies of both lower limbs were normal.  Clinical 
examination showed limitation of motion with complaints of 
pain in the low back, but the physician stated it was his 
opinion that there was no diagnostic condition that could be 
attributed to the veteran's low back symptoms.  Likewise, the 
physician who conducted the April 2002 VA neurology 
examination reviewed the EMG studies, which he said were 
normal, and he specifically noted that the recent VA MRI of 
the lumbar spine revealed no herniated discs.  He concluded 
that the veteran had history of low back pain with no 
pertinent neurologic findings and therefore had no neurologic 
disability.  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Further, symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although the VA physicians who examined the veteran in April 
2002 had before them historical medical records for the 
veteran including the medical board proceedings and the 
physical evaluation board report showing respectively 
mechanical low back pain and lumbosacral strain manifested by 
low back pain in service as well as Dr. Gregory Guyon's 
records indicating his assessment of mechanical back pain 
syndrome in 1998 and 2000, neither of the VA physicians found 
a diagnosable disability, and neither physician made or 
confirmed a diagnosis of mechanical low back pain, or 
lumbosacral strain, nor did they relate the veteran's current 
complaints to service.  The claim, therefore, is not 
supported by a current medical diagnosis of disability 
pertaining to the veteran's back.  Hickson, 12 Vet. App. At 
253.  

To the extent that the veteran himself is attempting to 
establish the existence of a diagnosed disability, it is now 
well established that a layperson without medical training, 
such as the veteran, is not competent to opine on medical 
matters such as diagnosis, date of onset or cause of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
("competent lay evidence" means any evidence not requiring 
specialized education, training or experience).  

The only medical evidence relating any post-service symptoms 
to service is the opinion of Dr. Mary Ann Guyon wherein she 
stated that the veteran had L5-S1 radiculopathy based on an 
EMG study she did in 2001 and which she causally related to 
the veteran's history of a back injury in service in 1977 on 
the basis that she found chronic changes of complex motor 
units, which suggested to her that the problem had been 
"fairly long standing."  The Board finds this opinion to be 
outweighed by the other medical evidence of record, which 
shows that EMG studies before and after the 2001 study were 
normal, specifically those done in 1983, 1997 and 2002.  
Further, the VA physician who conducted the April 2002 VA 
orthopedic examination concluded that it was not likely that 
the veteran's current low back complaints were etiologically 
related to the reported 1977 incident in service.  As the VA 
physician specifically considered Dr. Guyon's opinion, along 
with the other medical evidence of record including the 
veteran's service medical records, the Board gives greater 
weight to the opinion of the VA physician.  

The only other evidence that reflects a relationship between 
the veteran's current complaints and the reported in-service 
injury consists of the veteran's assertions.  As a layperson, 
the veteran is competent to provide evidence of observable 
symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  He 
is not, however, competent to relate a disorder to a given 
cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not, therefore, probative of a nexus between 
any current complaints and the injury that reportedly 
occurred in service in 1977.  

In summary, the probative evidence does not establish a 
current medical diagnosis of disability of or a nexus between 
any current complaints and the claimed in-service injury.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for back disability.  


ORDER

The claim of entitlement to service connection for back 
disability is denied.  



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

